DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims are as follows: 
Claims 1, 2, 4 – 8, 10, 12, 13, 15 – 18, and 20 – 25 are pending;
Claims 3, 9, 11, 14, and 19 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 “a depth of each groove varies around a circumference of the heat pipe” in claim 21;
“a depth of each groove varies between the first end and second end” in claim 22;
“wall includes a head portion and a base portion, the head portion has rectangular corners” in claim 25 (see 112(b) rejection below regarding the limitation rectangular).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: applicant conflates “rectangular” and “trapezoidal.” On page 8 lines 11 – 12 the groove wall is described as being a symmetric trapezoid, and on page 8 lines 21 – 27 the groove wall shape is described as having rectangular corners. These features are mutually exclusive, as rectangular means right angles, and a symmetric trapezoid cannot have any right angles. Further supporting the objection, on page 10 lines 16 – 23 applicant contrasts trapezoidal and rectangular grooves, indicating an agreement on the definition.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the wall is symmetrical about a central plane that bisects a pipe wall of the pipe,” however there is insufficient detail to determine where the central plane is located. Bisecting the pipe wall could mean that the plane is coincident with the pipe central axis, creating a half-cylinder, or it could mean that the plane is normal to the central axis and bisects the pipe wall creating two cylinders. For the purpose of examination, the limitation will be interpreted as “the wall is symmetrical about a central plane, the central plane being coincident with the pipe central axis and bisecting the groove wall.”
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites, “the head portion has rectangular corners” however it is unclear what structure would satisfy the limitation, as applicant has not disclosed an invention having rectangular corners. Rectangular necessarily means that right angles are involved, and the trapezoidal groove walls claimed do not contain right angles. For the purpose of examination, the limitation “rectangular corners” will be considered satisfied by any geometry containing a vertex, i.e. not rounded.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites, “the proximal width of each groove wall tapers from the first end to the second end” which is a repeated limitation from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites, “the first width of each wall tapers from the first end to the second end of the pipe” which is a repeated limitation from claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murase (EP 0 417 299) in view of Nilson (US 2005/0081552).
Re: Claim 1, Murase discloses a heat pipe (fig. 1, heat pipe 1), comprising: a tube (fig. 1, comprising first pipe 1a and second pipe 1b) having an internal surface (inside of pipes 1a and 1b), a first end (fig. 4, 1a), a second end (fig. 4, 1b), and a central axis (longitudinal axis of pipe cylinder), and a plurality of trapezoidal grooves (fig. 10C) in the internal surface, defined by a plurality of groove walls, wherein each groove wall has a trapezoidal cross-sectional shape (fig. 10C), a proximal width closest to the central axis and a distal width furthest from the central axis, the proximal width of the groove wall being greater than the distal width (fig. 10C, the wide end of the trapezoid is closer to the central axis than the narrow side), and the distal width of each groove wall of the plurality of groove walls remaining constant from the first end to the second end (col 3 lines 22 – 50, both ends of the pipe have the same diameter, and both wick features have the same groove height).
Murase is silent on the proximal width of each groove wall tapering between the first end and the second end, however Nilson teaches an axially tapered and bi-layer microchannel for evaporative cooling devices (title) wherein the channel (groove) is defined by a cover plate that has a tapered slot (Figure 8A) and the lower channel features on which the cover plate sits (paragraph 93, cross-section shown in figure 8B). As shown in the annotated figure below, Nilson teaches the proximal width of each groove wall tapering between the first end and the second end. It is disclosed that wider lateral dimensions in the channel bottom helps reduce head loss, and the small dimensions of the tapered cover plate provide the axial variations needed to produce large capillary forces (paragraph 39).
Therefore, in view of Nilson’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the trapezoidal heat pipe groove walls of Murase with the proximal width of each groove wall tapering between the first end and the second end, as taught by Nilson. Such would provide the benefit of reducing head loss and increasing capillary forces. 

    PNG
    media_image1.png
    629
    597
    media_image1.png
    Greyscale
 
Annotated Figures 8A and 8B of Nilson

Re: Claim 2, Murase as modified by Nilson teaches the proximal width of each groove wall tapers from the first end to the second end (see annotated Nilson figures above).
Re: Claim 4, Murase discloses each groove wall has a constant height (column 3 lines 22 – 50, both ends of the pipe have the same diameter, and both wick features have the same groove height). 
Re: Claim 5, Murase in view of Nilson discloses a condenser region at the first end (Murase fig. 4, first pipe 1a is attached to fins 2) and an evaporator region at the second end (Murase fig. 4, second pipe 1b is attached to heat source 3), wherein the proximal width of each groove wall decreases from the first end to the second end (annotated Nilson figures above, grooves taper down in the direction of liquid flow which moves from the condenser to the evaporator, see Nilson para 42).
Re: Claim 7, Murase discloses the tube has a vapor space and a wick structure surrounding the vapor space, the vapor space having a constant diameter from the first end to the second end (column 3 lines 22 – 50, both ends of the pipe have the same diameter, and both wick features have the same groove height, so the vapor space is the same diameter).
Re: Claim 8, Murase as modified by Nilson teaches the proximal width of each groove wall varies linearly (Nilson para 54).
Re: Claim 10, Murase as modified by Nilson teaches the proximal width of each groove wall has a taper profile that depends at least partially on a working fluid contained in the heat pipe (Nilson para 52 states that capillary pressure depends channel width and wetting angle; the working fluid determines the wetting angle which is affected by the liquid and solid interaction energies, see para 8).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murase (EP 0 417 299) in view of Nilson (US 2005/0081552), as applied to claim 1 above, and further in view of Drolen (US 2018/0187979).
Re: Claim 6, Murase as modified by Nilson is silent on the tube and the plurality of groove walls are monolithic, and are additively manufactured. 
However Drolen teaches a heat pipe wherein the tube and the plurality of groove walls are monolithic (para 9, last sentence), and are additively manufactured (para 11, third line).  
Therefore, in view of Drolen’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the trapezoidal groove wall heat pipe of Murase with the tube and the plurality of groove walls are monolithic, and are additively manufactured, as taught by Drolen. Monolithic construction provides the benefit of eliminating the need for welds or other types of joints which would be weaker than a monolithic construction (see para 24), and being additively manufactured provides the benefit of allowing tailoring of groove dimensions along the length which can increase heat transport capacity (see para 97).
Claims 12, 13, 15, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Murase (EP 0 417 299) in view of Drolen (US 2018/0187979), and further in view of Nilson (US 2005/0081552).
Re: Claim 12, Murase discloses a heat pipe (fig. 1, heat pipe 1), comprising: having a vapor space (fig. 10C, area inside the circumferential wick structure), a first end (fig. 4, 1a) and a second end (fig. 4, 1b), and a wick structure (grooves and groove walls of fig. 10C, see col 1 lines 3 – 10) surrounding the vapor space and having a plurality of grooves (fig. 10C), wherein each groove has an opening to the vapor space (fig. 10C, grooves are not closed off from vapor space) and a groove bottom distal from the vapor space (fig. 10C, groove bottom is the inside of the pipe), and the groove bottom remaining constant in width from the first end to the second end (col 3 lines 22 – 50, both ends of the pipe have the same diameter, and both wick features have the same groove height).
Murase is silent on a monolithic pipe structure and a portion of each opening varying in width between the first end and the second end. 
However Drolen teaches a heat pipe wherein the tube and the plurality of groove walls are monolithic (para 9, last sentence).  
Therefore, in view of Drolen’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the groove wick heat pipe of Murase with the monolithic pipe structure, as taught by Drolen. Monolithic construction provides the benefit of eliminating the need for welds or other types of joints which would be weaker than a monolithic construction (see para 24).
Furthermore, Nilson teaches an axially tapered and bi-layer microchannel for evaporative cooling devices (title) wherein the channel (groove) is defined by a cover plate that has a tapered slot (Figure 8A) and the lower channel features on which the cover plate sits (paragraph 93, cross-section shown in figure 8B). As shown in the annotated figure above, Nilson teaches a portion of each opening varying in width between the first end and the second end. It is disclosed that wider lateral dimensions in the channel bottom helps reduce head loss, and the small dimensions of the tapered cover plate provide the axial variations needed to produce large capillary forces (paragraph 39).
Therefore, in view of Nilson’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heat pipe groove walls of Murase with a portion of each opening varying in width between the first end and the second end, as taught by Nilson. Such would provide the benefit of reducing head loss and increasing capillary forces.
Re: Claim 13, Murase in view of Drolen and Nilson discloses the opening of each groove varies in width from the first end to the second end (see annotated Nilson figs above). 
Re: Claim 15, Murase discloses the vapor space has a constant cross-sectional area 
 (col 3 lines 22 – 50, both ends of the pipe have the same diameter, and both wick features have the same groove height, so the vapor space is the same diameter).
Re: Claim 16, Murase in view of Drolen and Nilson disclose the width of the opening of each groove at the first end is at least 1.5 times the width of the opening of the groove at the second end (see Nilson para 63, tapers around 70% are best practice). Nilson defines the taper profile as:
                
                    ∆
                    w
                    =
                     
                    
                        
                            
                                
                                    W
                                
                                
                                    o
                                
                            
                            -
                            
                                
                                    W
                                
                                
                                    e
                                
                            
                        
                        
                            
                                
                                    W
                                
                                
                                    o
                                
                            
                        
                    
                
            
where Wo is the channel width at the entrance, and We is the channel width at the exit (Nilson para 52). Thus a channel having an entrance that is at least 1.5 times larger than the exit would have a ∆w ≥ 0.33, or a 33% taper using Nilson’s terms. 
Re: Claim 21, Murase in view of Drolen and Nilson are silent on a depth of each groove varies around a circumference of the heat pipe. 
However Hoa teaches a groove wick heat pipe (fig. 2) having a depth of each groove varies around a circumference of the heat pipe (fig. 2, capillary groove walls alternate in height).
Therefore, in view of Hoa’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heat pipe of Murase in view of Drolan and Nilson with the a depth of each groove varies around a circumference of the heat pipe as taught by Hoa. Such would provide the benefit of increasing thermal transport length (pg 4 of attached English translation, para starting with “In addition”).
Re: Claim 22, Murase in view of Drolen and Nilson are silent on a depth of each groove varies between the first end and second end. 
However Kapolnek teaches a graded-groove heat pipe wherein a depth of each groove varies between the first end and the second end (figs. 9 – 11, vapor space is constant diameter and groove depth varies between the first end and second end).
Therefore, in view of Kapolnek’s teaching, it would have been obvious to one of ordinary skill in the art at time the invention was filed to provide the grooved heat pipe of Murase in view of Drolan and Nilson with the a depth of each groove varies between the first end and second end as taught by Kapolnek. Such would provide the benefit of allowing the designer to optimize the flow area and capillary pressure head for a particular application (see col 5 lines 64 – 68). 
Claims 17, 18, 20, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Murase (EP 0 417 299) in view of Nilson (US 2005/0081552).
Re: Claim 17,  (Currently Amended) Murase discloses a heat pipe (fig. 1, heat pipe 1), comprising: a pipe (fig. 1, comprising first pipe 1a and second pipe 1b) having a vapor space (fig. 10C, interior of grooved heat pipe 1), a first end (fig. 4, 1a), and a second end (fig. 4, 1b), and a wick structure  surrounding the vapor space and having a plurality of grooves (col 1 line 6, fig. 10C), wherein the plurality of grooves are defined between a plurality of walls, each wall having a trapezoidal cross-sectional shape (fig. 10C), a first width proximate the vapor space (wide side of trapezoidal groove wall) and a second width distal from the vapor space (narrow side of trapezoidal groove wall connected to the pipe interior), the first width of the wall being greater than the second width (fig. 10C), and the second width of each wall of the plurality of walls remaining constant from the first end to the second end (col 3 lines 22 – 50, both ends of the pipe have the same diameter, and both wick features have the same groove height).
Murase is silent on the first width of each wall tapering between the first end and the second end of the pipe. However Nilson teaches an axially tapered and bi-layer microchannel for evaporative cooling devices (title) wherein the channel (groove) is defined by a cover plate that has a tapered slot (Figure 8A) and the lower channel features on which the cover plate sits (paragraph 93, cross-section shown in figure 8B). As shown in the annotated figure above, Nilson teaches the first width of each wall tapering between the first end and the second end of the pipe. It is disclosed that wider lateral dimensions in the channel bottom helps reduce head loss, and the small dimensions of the tapered cover plate provide the axial variations needed to produce large capillary forces (paragraph 39).
Therefore, in view of Nilson’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat pipe of Murase with the first width of each wall tapering between the first end and the second end of the pipe as taught by Nilson. Such would provide the benefit of reducing head loss and increasing capillary forces (see Nilson paragraph 39).
Re: Claim 18, Murase in view of Nilson discloses the first width of each wall tapers from the first end to the second end of the pipe (see annotated Nilson figure above).
Re: Claim 20, Murase in view of Nilson discloses a condenser region at the first end of the pipe (Murase fig. 4, first pipe 1a is attached to fins 2), and an evaporator region at the second end (Murase fig. 4, second pipe 1b is attached to heat source 3), wherein the first width of each wall increases from the first end to the second end of the pipe (annotated Nilson figures above, grooves taper down in the direction of liquid flow which moves from the condenser to the evaporator, see Nilson para 42). 
Re: Claim 23, Murase discloses the wall is symmetrical about a central plane that bisects a pipe wall of the pipe (fig. 10C, the trapezoidal groove wall is symmetric about a plane the bisects the trapezoid and is coincident with the central axis; see 112(b) rejection above).
Re: Claim 25, Murase in view of Nilson disclose the wall includes a head portion and a base portion, the head portion has rectangular corners (fig. 10C, top of groove walls have sharp corners; see 112(b) rejection above).
Murase in view of Nilson as applied to claim 17 above are silent on the base portion is joined to an inner surface of the pipe by radiused corners. However in an alternate embodiment shown in fig. 10B, Murase discloses the base portion is joined to an inner surface of the pipe by radiused corners. There are only a select number of groove geometries (triangular, rectangular, circular are disclosed), and so there are a limited number of potential options when selecting a groove geometry. As such, as there are only a finite number of solutions (three of which are listed by Murase), one of ordinary skill in the art would have had a reasonable expectation of success by selecting from this finite list, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the base portion is joined to an inner surface of the pipe by radiused corners because there is a finite number of identified, predictable solutions. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415 – 421, 82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, E).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Murase (EP 0 417 299) in view of Nilson (US 2005/0081552), as applied to claim 17 above, and further in view of Drolen (US 2018/0187979).
Re: Claim 24, Murase in view of Nilson are silent on the pipe and the plurality of walls are monolithic.
However Drolen teaches a heat pipe wherein the pipe and the plurality of walls are monolithic (para 9, last sentence).
Therefore, in view of Drolen’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the trapezoidal groove wall heat pipe of Murase with the pipe and the plurality of walls are monolithic, as taught by Drolen. Monolithic construction provides the benefit of eliminating the need for welds or other types of joints which would be weaker than a monolithic construction (see para 24).

Response to Amendment
Applicant’s arguments, see pg. 8, filed 2/24/2022, with respect to figs. 2 and 3 contour lines, and failing to show a limitation of claim 9 (groove width varying non-linearly), have been fully considered and are persuasive in view of the amendment. The Objection to the Drawings from the office action dated 11/24/2021 has been withdrawn. 
Applicant’s arguments, see pg. 9, filed 2/24/2022, with respect to the indefiniteness of claims 1, 10, 12, and 17, have been fully considered and are persuasive in view of the amendment. The 112(b) rejection of claims 1, 10, 12, and 17 from the office action dated 11/24/2021 has been withdrawn. 
Applicant’s arguments, see pg. 9 – 14, filed 2/24/2022, with respect to the prior art rejection of claims 1 - 20, have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior art rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763